Citation Nr: 0931261	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National 
Guard, from May 6, 1975, to August 18, 1976, and from May 21, 
1984, to May 20, 1993, with periods of active duty training 
as detailed in the decision below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied a 
petition to reopen the claim for service connection for a 
left hip disorder.

The appellant testified before the undersigned at an August 
2008 hearing at the RO. A transcript has been associated with 
the file.

The Board determined in a February 2009 decision that 
reopening was not required due to the submission of 
additional service treatment records.  See 38 C.F.R. 
§ 3.156(c) (2008).  The Board denied six additional claims, 
remanding the left hip disorder claim for adjudication on the 
merits.  The left hip claim now returns for appellate review.


FINDING OF FACT

The appellant does not have a currently diagnosed disorder of 
the left hip.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As in the prior decision, the Board must clarify certain 
matters before progressing to the left hip claim.  The 
appellant has repeatedly insisted in submissions to the RO 
and to her treating physicians that she had active duty from 
1984 to 1993.  As described in the Introduction, the 
appellant was enrolled in the Army National Guard at that 
time, and her service was not in active service.

The following information is obtained from a January 1998 
memorandum to the appellant from the Army Reserve Personnel 
Center and her retirement credits record.  She enlisted in 
the Army Reserves May 6, 1975, and was discharged from the 
Reserves January 1, 1976.  During that time period she had 14 
days of active duty from August 4 to 17, 1975.  She then 
enlisted in the Army National Guard on January 6, 1976, and 
was discharged August 18, 1976.  During that time period, she 
had no active duty training and only two days of inactive 
duty.  She then had no military status from August 19, 1976 
to May 20, 1984.  She re-enlisted in the Army National Guard 
on May 21, 1984, with periods of active duty training from 
June 11 to 21, 1984; July 20 to 22, 1984; August 5 to 18, 
1984; August 20 to 22, 1984; August 27 to 30, 1984; September 
26 to October 2, 1984; April 26 to 28, 1985; June 15 to 29, 
1985; and March 15 to 29, 1986.  No active duty training was 
shown for the remainder of 1986.  She continued in the Army 
National Guard until May 20, 1989, with periods of active 
duty training from September 2 to 4, 1987; September 9 to 10, 
1987; September 15 to 18, 1987; September 22 to 25, 1987; 
September 29 to 30, 1987; June 11 to 25, 1988; August 12, 
1988; and August 15 to 16, 1988.

The above-referenced memorandum shows the appellant was 
transferred to the Army Reserves Control Group (REINF) on May 
13, 1991.  A letter dated in May 1993 to the appellant from 
the Army Reserve Personnel Center indicates that as of that 
date she was discharged from the Control Group (REINF) to the 
Ready Reserve.

"Active service," a prerequisite to service connection, has 
been defined to mean "active military, naval, or air 
service."  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2008).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  Id.  

Under these provisions, the appellant's National Guard 
service was not active duty in the regular armed forces.  See 
38 C.F.R. § 3.6(a).  At most, active or inactive duty for 
training periods may be considered "active service," if 
"veteran" status is first established.  Id.

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disabilities claimed 
during her Army National Guard service, the record must 
establish that she was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or she was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Additionally, because the 
appellant must establish "veteran" status based on 
disability incurred or aggravated in ACDUTRA or INACDUTRA for 
the 1984 to 1993 National Guard service, the presumption of 
service connection for certain diseases is not available 
until such a disability is found to be incurred or 
aggravated.  See Biggins.

Even though the appellant complains of several conditions for 
which presumptive service connection is permitted, 
presumptive service connection is unavailable in this case.  
See Biggins, supra.  The appellant did not have at least 90 
days of continuous service during any period of ACDUTRA or 
INACDUTRA in the 1980's or 1990's.  As such, the presumption 
would not be satisfied even if the appellant became service 
connected for another disability based on a prior period of 
ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.307 (2008).  The 
Board will not consider presumptive service connection for 
the claimed condition.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has two alternative contentions regarding her 
left hip claim.  In a March 2005 statement, she stated that 
she tripped over a tent stake during active duty training, 
hurting her hip on the left lower side.  She claimed that she 
sought treatment, but nothing was done for her.  In her 
testimony before the undersigned, the appellant contended 
that her doctor told her that her low back and hip conditions 
were related to lifting and three or four damaged discs in 
her spine.  She further contended that her only significant 
lifting occurred during her training periods, as she was 
primarily a stay-at-home mother.

The Board acknowledges that the appellant is competent to 
give evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In short, the appellant 
can competently testify that she fell and hurt her hip, but 
cannot testify that her current disability is the result of 
that fall.  Similarly, the Board cannot accept her statements 
relating her hip pain to her back and from her back to 
lifting during service.

The appellant has sought regular treatment for several years 
through VA.  During October and November 2005, the appellant 
was fully evaluated in conjunction with ongoing pain 
management.  Despite several evaluation and physical therapy 
sessions, there was no mention of a left hip disorder on the 
active problems list or in the specific notes from the 
sessions.  On October 18, 2005, the appellant was given an 
evaluation which addressed her low back disability.  The left 
hip was included in the evaluation.  Straight leg raise on 
the left side was limited to 30 degrees by her back pain.  
The appellant had tenderness to palpation in the left 
sacroiliac joint.  The appellant was very sensitive and 
unable to complete the tests.  A February 2005 evaluation was 
also performed at the appellant's request.  The appellant was 
noted to be a poor historian of her medical history.  The 
appellant's complaints at the examination were bladder and 
low back related.  The left hip did not appear on the active 
problem list, nor was it found on physical exam.  From 
November 2006 to January 2007, the appellant underwent a 
course of electroacupuncture treatment for her lower back 
pain.  Needles were placed along the lumbar vertebrae, 
running down into the gluteal muscles.  There is no notation 
of a left hip problem

A September 2006 pain management note indicates that the 
appellant has radiating pain from the lower back down the 
legs to the feet in the L5 nerve distribution.  While this 
creates pain in the left hip, it is a lower back disability.  

Despite treatment in the anatomical region, the appellant's 
VA medical records do not show any specific disability of the 
left hip.  While the appellant is competent to report pain, 
even ongoing pain, she cannot diagnose a disorder.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the medical records outweigh the 
appellant's testimony.  The preponderance of the evidence 
shows that there is no currently diagnosed disorder of the 
left hip.  Service connection for a left hip disorder on a 
direct basis is not warranted.  The Board denied entitlement 
to service connection for a low back disorder in the February 
2009 decision, which also remanded this claim.  As such, 
service connection for the left hip due to a low back 
disability is not warranted as a matter of law.  See 
38 C.F.R. § 3.310 (2008). 

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Notice was renewed in a 
February 2005 letter, followed by numerous readjudications of 
the claim by the RO.  That notice did not provide elements 
four and five as required under Dingess.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
sent in authorized release forms for several doctors, 
including Dr. Scalapino, Drs. Wong and Reilly, Dr. Weather, 
Dr. Smith-Nash and Dr. Starkes which expired before any 
records were obtained.  The appellant was notified of the 
problem in February 2007 and provided the opportunity to 
submit the records herself or provide a new authorized 
release form.  The appellant did not respond.  The Board 
notes that the duty to assist is not a "one way street," 
and that when, as in the instant case, it is the appellant 
that has the "information that is essential in obtaining the 
putative evidence," the appellant cannot "passively wait" 
for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board is satisfied that the records 
adequately identified and released to VA were obtained.  No 
further efforts are necessary.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's VA treatment records from 2005 to 2007 
reflect treatment of lower back and abdomen down through the 
legs.  There is no indication that the appellant has a 
disability of the left hip.  The appellant had ample 
opportunity to mention the left hip and identify any ongoing 
complaints.  She did not do so.  As these examinations are 
current, thorough, numerous and focus on the affected area, 
the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed 
disorder.  An examination is not required.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).


ORDER

Entitlement to service connection for a left hip disorder is 
denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


